NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0713n.06

                                       Case No. 20-5750

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                FILED
                                                                          Dec 21, 2020
TONY U. ODIGIE; JULIE L. ODIGIE,                     )
                                                                      DEBORAH S. HUNT, Clerk
                                                     )
       Plaintiffs-Appellants,                        )
                                                     )     ON APPEAL FROM THE UNITED
v.                                                   )     STATES DISTRICT COURT FOR
                                                     )     THE MIDDLE DISTRICT OF
NATIONSTAR MORTGAGE, LLC, dba Mr.                    )     TENNESSEE
Cooper,                                              )
                                                     )
       Defendant-Appellee.                           )


       BEFORE: CLAY, GILMAN, and THAPAR, Circuit Judges.

       THAPAR, Circuit Judge.       Tony and Julie Odigie seek relief from an ever-growing

mortgage they have struggled to pay down. The district court concluded that their lender and

creditor, Nationstar Mortgage, LLC, was entitled to summary judgment. We affirm.

                                                I.

       Tony and Julie Odigie took out an adjustable-rate mortgage from Nationstar Mortgage,

LLC in 2002 to purchase their new home. From the get-go, there was trouble. The Odigies were

late on their first payment and “delinquent several times a year for every year thereafter through

2018.” Nationstar modified the interest rate, payment schedule, and capitalized principal amount

numerous times to find a solution, but nothing worked. By early 2018, the principal balance had

ballooned from $187,672 to $292,670. It continued to accumulate interest.
Case No. 20-5750, Odigie v. Nationstar Mortg., LLC


         The Odigies sued Nationstar, alleging violations of the Truth in Lending Act, 15 U.S.C.

§ 1601 et seq., and Tennessee contract law. The district court entered summary judgment for

Nationstar, and the Odigies appealed.

                                                 II.

         This court reviews an order granting summary judgment de novo. Napier v. Madison

Cnty., 238 F.3d 739, 741 (6th Cir. 2001). The Odigies cannot show that any material fact is in

genuine dispute for either of their claims, nor do they present any persuasive argument as to why

Nationstar is not entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a). Thus, summary

judgment was appropriate.

         Breach of Contract. The Odigies alleged that Nationstar breached the parties’ contract by

increasing the interest rate four times in six months (when the contract allows for only one rate

increase every six months). But the Odigies conceded before the district court that, in the relevant

six-month period, there was only one rate increase (not four). So they cannot succeed on this

claim.

         Truth in Lending Act. The Truth in Lending Act promotes “meaningful disclosure of credit

terms” to protect consumers. 15 U.S.C. § 1601(a). In the district court, the Odigies identified only

one violation of the Act’s implementing regulations—a failure to provide certain disclosures along

with the loan application form or before the payment of any non-refundable fee. See 12 C.F.R.

§ 226.19(b).    But on appeal, the Odigies concede that Nationstar fulfilled this obligation.

Appellant Br. 10 (explaining that, under this provision, Nationstar was required to provide certain

information “at closing,” Nationstar “did that[,] and the closing was fine”). Thus, this claim is off

the table as well.




                                                -2-
Case No. 20-5750, Odigie v. Nationstar Mortg., LLC


       What is their argument on appeal, then? They rely exclusively on a different regulatory

provision—never cited in the district court—that governs disclosure requirements “subsequent” to

closing. 12 C.F.R. § 226.20(a), (c). And they argue that Nationstar never made the necessary

disclosures under this provision. But an appeal is not an opportunity to try out new legal claims.

Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 552–53 (6th Cir. 2008). So we will not consider this

argument now.

       And even if we were to reach the new argument, the Odigies have not carried their burden.

The cited provision requires additional disclosures for “refinancing[s]” and interest-rate

adjustments in “variable-rate transaction[s]” after the initial loan. 12 C.F.R. § 226.20(a), (c).

Rather than offer affirmative evidence of their claims, the Odigies pose unanswered questions to

demonstrate the possibility that Nationstar did something wrong. See Fed. R. Civ. P. 56(c)(1)

(requiring evidence to “support the assertion” that there is a factual dispute). And they make

further insinuations without support. For example, the Odigies describe increases to their principal

balance as “unexplained,” even though the record shows a consistent and simple explanation: the

combination of “the unpaid amount(s) loaned to [the Odigies] plus any interest and other amounts

capitalized.” Thus, even if we were to reach the merits of their last claim, it too is unavailing.

       We affirm.




                                                -3-